MEMORANDUM CASES.
By stipulation of the parties the above two cases, upon the evidence produced and instructions given in the cases of GenevaCarroll, etc., v. Central Counties Gas Co. and R.P. Carroll
v. Central Counties Gas Co., ante, p. 161 [273 P. 875], were submitted to the same jury that tried said last-named cases. The jury returned verdicts in favor of respondents. Appellants filed motions for new trials, which were denied, and judgments were rendered in favor of respondent. From the orders denying their motions for new trials, and from said judgments, defendants have appealed. *Page 783
[1] For the reasons set forth in the opinion of this court in the aforesaid cases, orders denying motions for new trials and the judgments in these two cases are reversed.
Hart, Acting P.J., and Plummer, J., concurred.
A petition for a rehearing of these causes was denied by the district court of appeal on February 6, 1929, and an opinion was rendered thereon, ante, p. 168 [274 P. 594]; and a petition by respondent to have these causes heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on March 7, 1929.
Shenk, J., Preston, J., and Waste, C.J., dissented.